Exhibit 10.2

 

THE TRIZETTO GROUP, INC.

CASH BONUS PLAN

 

I. PURPOSE

 

The purpose of The TriZetto Group, Inc. Cash Bonus Plan is to assist the Company
to recruit, retain, motivate and reward employees who contribute to the
achievement of the Company’s performance objectives.

 

II. EFFECTIVE DATE

 

The Plan is adopted effective as of January 1, 2005, and Awards under the Plan
may be made with respect to the 2005 Plan Year and each subsequent Plan Year.

 

III. DEFINITIONS

 

Capitalized terms used in this Plan shall have the meanings set forth below:

 

A. “Award” shall mean a cash bonus payable to a Participant with respect to a
Plan Year pursuant to this Plan.

 

B. “CEO” shall mean the Chief Executive Officer of the Company.

 

C. “CFO” shall mean the Chief Financial Officer of the Company.

 

D. “Company” shall mean The TriZetto Group, Inc.

 

E. “Company Targets” shall mean the financial and other performance objectives
with respect to the Company that are recommended by the CEO and/or CFO and
approved by the Committee for a Plan Year.

 

F. “Committee” shall mean the compensation committee of the board of directors
of the Company.

 

G. “COO” shall mean the Chief Operating Officer of the Company.

 

H. “EOU” shall mean an Economic Operating Unit of the Company.

 

I. “Funding Percentage” shall mean the percentage determined in accordance with
this Plan based on the Company’s achievement of the Company Targets for a Plan
Year.

 

J. “Guidelines” shall mean the guidelines approved by the Committee with respect
to a Plan Year to provide for the administration of the Plan, including the
method by which cash bonuses will be determined for such Plan Year.

 

K. “Managing Officer” shall mean as follows: (i) the “Managing Officer” of a
Participant in charge of an EOU or an SSU shall be such Participant’s immediate
supervisor; (ii) the “Managing Officer” of a Participant assigned to an SEOU
shall be the Executive Vice President or Senior Vice President in charge of the
EOU responsible for such SEOU (or such officer’s designee); and (iii) the
“Managing Officer” of a Participant assigned to an SSU (other than the Senior
Vice President in charge of such SSU) shall be the Senior Vice President in
charge of such SSU (or such officer’s designee).

 

L. “Participant” shall mean an employee of the Company to whom an opportunity
for a cash bonus hereunder has been given under Article VI or VII.

 

M. “Plan” shall mean The TriZetto Group, Inc. Cash Bonus Plan.



--------------------------------------------------------------------------------

N. “Plan Year” shall mean each 12-month period beginning on January 1 and ending
on December 31.

 

O. “SEOU” shall mean a Sub-Economic Operating Unit of the Company.

 

P. “SSU” shall mean a Shared Support Unit of the Company.

 

Q. “Target Percentage” shall mean the percentage of each Participant’s base
salary as determined in accordance with this Plan representing such
Participant’s target bonus potential.

 

IV. ADMINISTRATIVE AND INTERPRETATION

 

A. The Plan shall be administered by the Committee or its designee. The
Committee shall have sole and absolute discretion to construe and interpret the
Plan and any instrument or agreement related thereto, including without
limitation, the power to construe and interpret doubtful or contested terms
herein and therein, and, subject to the provisions set forth herein, to
prescribe, amend and rescind rules and regulations and make all other
determinations necessary or desirable for the Plan’s administration.
Notwithstanding anything herein to the contrary, the Committee must approve all
Awards under this Plan to any officer of the company that is subject to the
reporting requirements of Section 16 of the Securities and Exchange Act of 1934,
as amended.

 

B. Notwithstanding any provision of law, or any explicit or implicit provision
of this document, any action taken, or finding, interpretation, ruling or
decision made by the Committee in the exercise of any of its rights, powers,
authority or duties under this Plan shall be final and conclusive as to all
parties, including without limitation, all Participants and former Participants,
regardless of whether the Committee or one or more of its members may have an
actual or potential conflict of interest with respect to the subject matter of
the action, finding, interpretation, ruling or decision. No final action,
finding, interpretation, ruling or decision of the Committee shall be subject to
de novo review in any judicial proceeding. No final action, finding,
interpretation, ruling or decision of the Committee may be set aside unless it
is held to have been arbitrary and capricious by a final judgment of a court
having jurisdiction with respect to the issue. Nothing in the Plan shall be
deemed to give any officer or employee of the Company, or his or her legal
representatives or assigns, any right to participate in the Plan, except to such
extent, if any, as the Committee may authorize pursuant to the provisions of the
Plan.

 

C. The Committee shall have the sole and absolute discretion to determine an
individual’s eligibility to participate, whether the performance of a
Participant warrants an Award pursuant to the Plan and any instrument or
agreement relating thereto, and the amount of any such Award. However, with
respect to employees other than the CEO, the CEO may recommend to the Committee
whether each such employee is eligible to participate, whether the performance
of such employee warrants an Award and the amount of such Award.

 

D. Notwithstanding anything herein to the contrary, terms of participation in
the Plan by employees of the Company will be at the absolute and sole discretion
of the Committee and shall be a matter for action by the Committee only.

 

V. ELIGIBLE EMPLOYEES

 

A. Near the beginning of each Plan Year, the CEO (or his or her designee) shall
submit a list to the Committee of those employees of the Company whom he or she
believes should be participating in the Plan for such Plan Year. The Committee
shall then determine which of these employees shall be Participants with respect
to such Plan Year. Members of the Committee and any member of the Board who is
not an employee of the Company shall not be eligible to participate in the Plan.

 

B. An employee of the Company who becomes eligible during a Plan Year to
participate in the Plan may become a Participant for such Plan Year, in the
discretion of the CEO, COO or CFO, but may only be eligible for an Award
calculated pro rata based upon the period of actual service during such Plan
Year, unless otherwise specified by the CEO, COO, or CFO.

 

2



--------------------------------------------------------------------------------

VI. TARGET AWARDS

 

A. Target Percentage. Near the beginning of each Plan Year, the Committee shall,
with the assistance of the CEO (or his or her designee), assign a Target
Percentage for each Participant. The Target Percentage for each Participant may
be determined based on such Participant’s title or salary grade level. Each
Participant’s Target Percentage for a Plan Year shall be set forth in the
Guidelines for such Plan Year. Each Participant who receives a promotion during
a Plan Year to a position that is generally recognized to have a higher Target
Percentage, will be assigned a Target Percentage commensurate with his or her
new position.

 

B. Company Targets and Funding Percentage. Near the beginning of each Plan Year,
the Committee shall, with the assistance of the CEO (or his or her designee),
establish one or more Company Targets for such Plan Year. Different Company
Targets may be established for different groups of Participants. For example,
the Committee may establish Company Targets for Participants assigned to a
particular EOU and/or SEOU that include financial goals applicable only to such
EOU and/or SEOU, as well as financial objectives related to the Company as a
whole. Company Targets may include, without limitation, financial performance
metrics such as revenue, EBITDA, net income, earnings per share, free cash flow
and revenue growth, as well as financial targets applicable to an EOU and/or
SEOU.

 

Near the beginning of each Plan Year, the Committee shall also establish a
Funding Percentage schedule for such Plan Year that will specify different
percentages for various levels of achievement regarding a Company Target. For
example, the Funding Percentage schedule for a Plan Year could specify a Funding
Percentage of 60% for the Company’s earnings per share target in the event the
Company achieves only 80% of such target. If the Company achieves 90% of the
earnings per share target, this schedule could specify a Funding Percentage of
90%. The Committee shall also establish weightings for each Company Target in
the event there is more than one Company Target for a Plan Year, so that a
single weighted Funding Percentage can be determined with respect to each
Participant.

 

C. Personal Objectives. Unless otherwise specified by the Committee, personal
objectives will be established near the beginning of each Plan Year for all
Participants, the achievement of which will impact the amount of each
Participant’s Award. Such personal objectives will be documented in such form
determined by the CEO (or his or her designee), stated in specific and
measurable terms, and related to activities that will improve the Company’s
operating results. Personal objectives for each Participant shall be established
by such Participant’s Managing Officer.

 

D. CEO Award. Notwithstanding the criteria set forth in this Article VI (or
anything else to the contrary in this Plan), the Committee shall establish, in
its sole discretion, such targets and other criteria for determining the
potential and actual Award provided to the CEO for any Plan Year. Such targets
and other criteria shall be included in the Guidelines for a Plan Year or such
other document(s) as the Committee shall determine in its sole discretion.

 

VII. AMOUNT OF AWARDS

 

At the close of each Plan Year, the CEO (or his or her designee) shall recommend
the amount of each Award to be paid to each Participant, other than the CEO (if
participating), and shall submit the recommendation to the Committee. The
recommendation with respect to an Award shall be based on the following
guidelines:

 

A. Determination of Funding Percentage. The Funding Percentage for each Company
Target shall be determined based on the level of the Company’s achievement of
such target as specified in the Funding Percentage schedule and as set forth in
the Guidelines. If there is more than one Company Target, then a weighted
Funding Percentage shall be determined based on the weightings for each Company
Target set forth in the Guidelines.

 

3



--------------------------------------------------------------------------------

B. Evaluation of Personal Objectives. The personal performance of each
Participant shall then be determined based on an evaluation of such
Participant’s achievement of his or her personal objectives. Participants will
be evaluated with an average rating of 1, 2, 3, 4 or 5 (with 5 being the highest
or best rating). In general, Participants receiving an overall performance
rating of below 3.0 will not be entitled to any Award. Personal performance of a
Participant shall be evaluated by such Participant’s Managing Officer. All
recommendations for Awards will be substantiated by appropriate documentation of
performance goals and assessments.

 

C. Determination of Award. Subject to adjustment as described below, the actual
Award paid to each Participant for a Plan Year will be based on the following
formula:

 

(Funding Percentage) X (Participant’s Base Salary) X (Participant’s Target
Percentage).

 

In determining the actual Award payable to a Participant, the amount determined
by this formula may be increased or decreased in the discretion of such
Participant’s Managing Officer based on such officer’s evaluation of how well
the Participant achieved his or her personal objectives for the Plan Year.
Notwithstanding anything to the contrary in this Plan, if a Participant’s
employment with the Company terminates for any reason prior to the date his or
her Award is payable by the Company, he or she will not be entitled to any
portion of the Award, unless otherwise specified in the Guidelines or a written
employment agreement executed by the CEO, COO or CFO.

 

D. Committee Approval and CEO Award. After the CEO (or his or her designee)
makes his or her recommendation, the Committee shall meet for the purpose of
reviewing the amounts and approving the payment of Awards. The Committee shall
determine the amount of the CEO’s Award, if any, upon the Guidelines for the
Plan Year and/or such other factors as the Committee, in its sole discretion,
shall determine.

 

VIII. FORM AND SETTLEMENT OF AWARDS

 

A. Unless otherwise specified in the Guidelines, Awards shall be paid in cash by
the Company in a single lump-sum payment. The Committee shall have complete and
absolute authority to determine the settlement of each individual Award. Awards
shall be paid at such time as determined by the Committee or its designee, but
in no case later than March 15 following the close of such Plan Year, subject to
restrictions outlined in the Guidelines for such Plan Year.

 

B. The Company shall calculate the deductions from the Award paid under the Plan
for any taxes required to be withheld by federal, state or local government and
shall cause them to be withheld.

 

IX. LIMITATIONS

 

A. No Participant or any other person shall have any interest in the Company or
any affiliates thereof or in any fund or specific asset or assets of the Company
or any affiliate thereof by reason of an Award. No right or benefit provided in
this Plan shall be transferable by the Participant. No right or benefit under
this Plan shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by any creditor or
beneficiary of the Participant. Any attempt to anticipate, alienate, sell,
assign, pledge, encumber, or charge the same shall be void. No right or benefit
under this Plan shall in any manner be liable for or subject to any debts,
contracts, liabilities or torts of the person entitled to such benefits. If any
Participant or any beneficiary becomes bankrupt or attempts to anticipate,
alienate, sell, assign, pledge, encumber or charge any right or benefit under
this Plan, that right or benefit shall, in the discretion of the Committee,
cease.

 

B. Nothing in this Plan shall be construed:

 

1. To give any employee of the Company or an affiliate thereof any right to be
designated a Participant in the Plan;

 

4



--------------------------------------------------------------------------------

2. To give a Participant any right to receive an Award, except in accordance
with the terms of this Plan;

 

3. To limit in any way the right of the Company or any affiliate thereof to
terminate a Participant’s employment at any time and for any reason;

 

4. To evidence any agreement or understanding by the Company, expressed or
implied, that the Company will employ a Participant in any particular position
or for any particular remuneration or time; or

 

5. To give a Participant or any other person claiming through him or her any
interest or right under this Plan other than that of an unsecured general
creditor of the Company.

 

C. Unless expressly provided otherwise in the Guidelines or in a written
agreement executed on behalf of the Company by the CEO, COO or CFO, Participants
shall forfeit without payment all rights with respect to an Award in the
following circumstances:

 

1. If a Participant’s employment is terminated for any reason; or

 

2. If the Participant engages in willful, deliberate or gross misconduct.

 

X. NATURE OF PLAN

 

This Plan is only a general corporate commitment, and each Participant must rely
upon the general credit of the Company for the fulfillment of its obligations
hereunder. Under all circumstances, the rights of Participants to any asset held
by the Company will be no greater than the rights expressed in this Plan.
Nothing contained in this Plan shall constitute a guarantee by the Company that
its assets will be sufficient to pay any benefits under this Plan or would place
the Participant in a secured position ahead of general creditors of the Company;
the Participants are only unsecured creditors of the Company with respect to
their Plan benefits and the Plan constitutes a mere contingent promise by the
Company to make payments in the future if earned pursuant to the terms of the
Plan and the Guidelines. Although the Company may establish a trust to
accumulate assets to fulfill its obligations, the Plan and the trust, if so
established, will not create any lien, claim, encumbrance, right, title or other
interest of any kind whatsoever in any Participant in any asset held by the
Company, contributed to a trust or otherwise designated to be used for payment
of any of its obligations created in this Plan. No specific assets of the
Company have been or shall be set aside prior to payment of an Award, or shall
in any way be transferred to the trust or shall be pledged in any way for the
performance of the Company’s obligations under this Plan which would remove such
assets from being subject to the general creditors of the Company.

 

XI. AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN

 

The Committee may at any time amend, suspend or terminate the Plan, in whole or
in part, except that no amendment, suspension or termination shall reduce any
benefits that are payable to a Participant prior to the date of such amendment,
suspension or termination, except as provided in Section IX of this Plan.

 

XII. SUCCESSORS AND ASSIGNS

 

The provisions of the Plan shall be binding upon the Company and its successors
and upon the Participants and their legal representatives.

 

XIII. UNFUNDED ARRANGEMENT

 

It is intended that this Plan shall be unfunded for federal tax purposes and for
purposes of Title 1 of the Employee Retirement Income Security Act of 1974, as
amended.

 

5



--------------------------------------------------------------------------------

The TriZetto Group, Inc.

Cash Bonus Plan

Guidelines for the 2005 Plan Year

 

These Guidelines set forth the guidelines of the Plan for the 2005 Plan Year.
Capitalized terms used in these Guidelines but not defined herein shall have the
meanings ascribed to them in the Plan.

 

Participation.

 

Participants eligible under the Plan for the 2005 Plan Year shall be those
employees of the Company with salary grade levels listed on Exhibit A to these
Guidelines. Upon the recommendation of the CEO (or his or her designee), the
Committee may approve the entry of additional Participants in the Plan effective
on the first day of any month of the Plan Year following their promotion or
employment date. Participants who enter the Plan during the Plan Year shall be
eligible for an Award under the Plan but, unless otherwise approved by the CEO,
COO or CFO, may only be eligible for an Award calculated pro rata based upon the
period of actual service during the Plan Year. Notwithstanding anything to the
contrary herein, no employee shall be entitled to an Award if he or she first
becomes eligible during the fourth quarter of 2005. In addition, temporary
employees of the Company are not eligible to participate in this Plan. Any
Participant classified by the Company as a part-time employee will only be
eligible for a pro rata share of an Award based on such employee’s hours of
actual service during the Plan Year.

 

Employees eligible to participate in a Company-sponsored commission or other
incentive plan applicable to sales, solution architects (or sales support),
account relationship managers or executives or professional consultants shall
not be eligible to receive awards under this Plan, unless otherwise approved in
writing by the CEO, COO or CFO.

 

Bonus Opportunities.

 

A. Target Percentage. The Target Percentage for each Participant for the 2005
Plan Year is set forth in Exhibit A opposite such Participant’s salary grade
level. The Target Percentage is a specific percentage of the Participant’s base
salary as of December 1 of the Plan Year, or such other date determined by the
Committee.

 

B. Company Targets, Funding Percentage and Weightings. The Company Targets,
Funding Percentage schedule, weightings and criteria for determining the
weighted Funding Percentage for the 2005 Plan Year are set forth in Exhibit B.

 

Conflicts.

 

Any conflicts between the Plan and these Guidelines shall be resolved in favor
of the Plan. Notwithstanding the preceding sentence, it is the intention of the
Committee that the Plan shall be construed broadly to accommodate the provisions
and concepts embodied in these Guidelines to the extent reasonably possible.

 

6



--------------------------------------------------------------------------------

Exhibit A

The TriZetto Group, Inc. Cash Bonus Plan

Guidelines for the 2005 Plan Year

Target Percentages

 

Salary Grade Level

--------------------------------------------------------------------------------

 

Target

Percentages (as % of base salary)

--------------------------------------------------------------------------------

13   100 12   75 11   50 10   30 9   20 8   10 7   8 6   7 5   6 4   5 3   4 2  
3 1   2

 

7



--------------------------------------------------------------------------------

Exhibit B

The TriZetto Group, Inc. Cash Bonus Plan

Guidelines for the 2005 Plan Year

Company Targets, Funding Percentage Schedule and Weightings

 

A. Company Targets and Weightings for Participants in each EOU, SEOU and SSU.

 

[REDACTED]

 

B. Determination of Funding Percentage.

 

The Funding Percentage shall be determined based on the level of the Company’s
achievement of each of the Company Targets specified above. In order to
determine the weighted Funding Percentage, the Funding Percentage for each
Company Target must be computed based on the following schedule:

 

% of Target Amount Achieved

--------------------------------------------------------------------------------

  

Funding

Percentage

--------------------------------------------------------------------------------

 

Greater than 110%

   105 %

Greater than 100% but less than 110%

   100 %

Greater than 90% but less than 100%

   90 %

Greater than 80% but less than 90%

   60 %

Greater than 70% but less than 80%

   40 %

Greater than 60% but less than 70%

   20 %

Less than 60%

   0 %

 

After determining the Funding Percentage for each Company Target, the weighted
Funding Percentage for each Participant is calculated using the weightings for
each Company Target specified in the table applicable to such Participant’s SSU,
EOU or SEOU.

 

C. Example.

 

[REDACTED]

 

8